 



IN ACCORDANCE WITH A CERTAIN SUBORDINATION AGREEMENT BY AND AMONG THE LENDER AND
THE PRIOR LENDERS, THE LENDER HAS SUBORDINATED ANY SECURITY INTEREST OR LIEN
THAT LENDER MAY HAVE IN ANY PROPERTY OF THE BORROWER TO THE SECURITY INTEREST OF
THE PRIOR LENDERS IN ALL ASSETS OF THE BORROWER, NOTWITHSTANDING THE RESPECTIVE
DATES OF ATTACHMENT OR PERFECTION OF THE SECURITY INTEREST OF THE LENDER AND THE
PRIOR LENDERS.

  

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of July 14, 2014, made by Inergetics, Inc., a
Delaware corporation (the “Borrower”), in favor of 31 Group, LLC (the “Lender”).

 

1.          Defined Terms. All terms used in this Agreement which are defined in
the Securities Purchase Agreement, dated July 14, 2014, by and between the
Borrower and the Lender (the “Purchase Agreement”), the Notes, the Subordination
Agreement (the “Subordination Agreement”) dated July 14, 2014, by and between
the Borrower and the Lender and certain prior lenders (the “Prior Lenders”) or
in Articles 8 or 9 of the Code, and which are not otherwise defined herein shall
have the same meanings herein as set forth therein.

 

The following terms shall have the respective meanings provided for in the Code:
“Accounts”, “Cash Proceeds”, “Certificate of Title”, “Chattel Paper”,
“Commercial Tort Claim”, “Commodity Account”, “Commodity Contracts”, “Deposit
Account”, “Documents”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”,
“Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit Rights”,
“Noncash Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”,
“Security”, “Record”, “Security Account”, “Software”, and “Supporting
Obligations”.

 

As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

 

1.1       “Code” means the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

1.2       “Collateral” shall have the meaning assigned to it in Section 2 of
this Security Agreement.

 

1.3       “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of
the United States Code) or under any other bankruptcy or insolvency law,
assignments for the benefit of creditors, formal or informal moratoria,
compositions, or extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.

 

1.4       “Obligations” means for so long as the Notes are outstanding, (i) the
payment by the Borrower, as and when due and payable (by scheduled maturity,
required prepayment, acceleration, demand or otherwise), of all amounts from
time to time owing by it in respect of the Purchase Agreement, this Agreement,
the Notes and the other Transaction Documents, including, without limitation,
(A) all principal of and interest on the Notes (including, without limitation,
all interest that accrues after the commencement of any Insolvency Proceeding of
the Borrower, whether or not the payment of such interest is unenforceable or is
not allowable due to the existence of such Insolvency Proceeding), and (B) all
fees, interest, premiums, penalties, contract causes of action, costs,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under this Agreement or any of the Transaction Documents.

  

1

 



 

1.5       “Security Agreement” means this Security Agreement, as amended,
supplemented or otherwise modified from time to time.

 

2.        Grant of Security Interest; Security for Obligations.

 

(a)           Grant of Security Interest. As collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations, the Borrower hereby grants the
Lender a security interest in all of the following property now owned or at any
time hereafter acquired by the Borrower or in which the Borrower now has or at
any time in the future may acquire any right, title or interest: (i) Accounts;
(ii) Chattel Paper (whether tangible or electronic); (iii) Commercial Tort
Claims; (iv) Deposit Accounts; (v) Documents; (vi) Equipment; (vii) Financial
Assets; (viii) Fixtures; (ix) General Intangibles (including, without
limitation, all Payment Intangibles); (x) Goods; (xi) Instruments; (xii)
Inventory; (xiii) Investment Property; (xiv) Copyrights, Patents and Trademarks,
and all Licenses; (xv) Letter-of-Credit Rights; (xvi) Supporting Obligations;
(xvii) insurance claims and proceeds; (xviii) books and records, computer
programs, databases and other computer materials of the Borrower pertaining to
any and all of the foregoing; (xix) all other tangible and intangible personal
property of the Borrower (whether or not subject to the Code), including,
without limitation, all bank and other accounts and all cash and all investments
therein, all proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions and replacements of and to any of the property of the
Borrower described in the preceding clauses of this Section 2 (including,
without limitation, any proceeds of insurance thereon and all causes of action,
claims and warranties now or hereafter held by the Borrower in respect of any of
the items listed above), and all books, correspondence, files and other Records,
including, without limitation, all tapes, desks, cards, Software, data and
computer programs in the possession or under the control of the Borrower or any
other Person from time to time acting for the Borrower, in each case, to the
extent of the Borrower’s rights therein, that at any time evidence or contain
information relating to any of the property described in the preceding clauses
of this Section 2 or are otherwise necessary or helpful in the collection or
realization thereof; and (xx) to the extent not otherwise included, Proceeds and
products of any and all of the foregoing (collectively, the “Collateral”).

 

(b)           Security for Obligations. The security interest created hereby in
the Collateral constitutes continuing collateral security for all of the
Obligations, whether now existing or hereafter incurred.

 

2

 

 

3.        Rights of Lender; Limitations on Lender’s Obligations.

 

(a)          The Lender hereby acknowledges that, notwithstanding anything
contained in this Security Agreement or any of the Transaction Documents, in
accordance with a Subordination Agreement, the Lender has subordinated any
security interest or lien that the Lender may have in any property of the
Borrower to the security interest of the Prior Lenders in all assets of the
Borrower, notwithstanding the respective dates of attachment or perfection of
the security interest of the Lender and the Prior Lenders.

 

(b)          Borrower Remains Liable under Accounts. Anything herein to the
contrary notwithstanding, the Borrower shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. The Lender shall have no any
obligation or liability under any Account (or any agreement giving rise thereto)
by reason of or arising out of this Security Agreement or the receipt by the
Lender of any payment relating to such Account pursuant hereto, nor shall the
Lender be obligated in any manner to perform any of the obligations of the
Borrower under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

(c)          Notice to Account Debtors. Upon the request of the Lender at any
time after the occurrence and during the continuance of a default under the
Notes (“Event of Default”), the Borrower shall notify account debtors on the
Accounts that the Accounts have been assigned to the Lender and that payments in
respect thereof shall be made directly to the Lender. The Lender may in its own
name or in the name of others communicate with account debtors on the Accounts
to verify with them to its satisfaction the existence, amount and terms of any
Accounts.

 

(d)          Collections on Accounts. The Lender hereby authorizes the Borrower
to collect the Accounts, and the Lender may curtail or terminate said authority
at any time after the occurrence and during the continuance of an Event of
Default. If required by the Lender at any time after the occurrence and during
the continuance of an Event of Default, any payments of Accounts, when collected
by the Borrower, shall be forthwith (and, in any event, within two Business
Days) deposited by the Borrower in the exact form received, duly endorsed by the
Borrower to the Lender if required, in a special account maintained by the
Lender, subject to withdrawal by the Lender only, as hereinafter provided, and,
until so turned over, shall be held by the Borrower in trust for the Lender,
segregated from other funds of the Borrower. All Proceeds constituting
collections of Accounts while held by the Lender (or by the Borrower in trust
for the Lender) shall continue to be collateral security for all of the
Obligations and shall not constitute payment thereof until applied thereto by
the Lender, or by the Borrower with the Lender’s consent. If an Event of Default
shall have occurred and be continuing, at any time at the Lender’s election, the
Lender shall apply all or any part of the funds on deposit in said special
account on account of the Obligations in such order as the Lender may elect, and
any part of such funds which the Lender elects not so to apply and deems not
required as collateral security for the Obligations shall be paid over from time
to time by the Lender to the Borrower or to whomsoever may be lawfully entitled
to receive the same. At the Lender’s request, the Borrower shall deliver to the
Lender all original and other documents evidencing, and relating to, the
agreements and transactions which gave rise to the accounts, including, without
limitation, all original orders, invoices and shipping receipts.

 



3

 

 

(d)          Trust Account. Upon the occurrence and during the continuance of an
Event of Default, the Lender may, in its discretion, elect to require the
Borrower to establish with the Lender or its designee a trust account and to
deal with all of its Receivables subject to the provisions of this Section.
Following such election, the Borrower will collect its Receivables as the
Lender’s collection agent, hold such collections in trust for the Lender without
commingling the same with other funds of the Borrower and will promptly, on the
day of receipt thereof, transmit such collections to the Lender in the identical
form in which they were received by the Borrower, with such endorsements as may
be appropriate, accompanied by a report, in form approved by the Lender, showing
the amount of such collections and the cash discounts applicable thereto.

 

(e)          Title to Collateral. The Borrower represents and warrants to the
Lender that it has good title to all of the Collateral, free and clear of all
liens, security interests and adverse interests, in favor of any person or
entity other than the Lender and Prior Lenders.

 

4.        Covenants. The Borrower covenants and agrees that, from and after the
date of this Security Agreement until the Obligations are paid in full:

 

(a)          Further Documentation; Pledge of Instruments and Chattel Paper. At
any time and from time to time, upon the written request of the Lender, and at
the sole expense of the Borrower, the Borrower will promptly and duly execute
and deliver such further instruments and documents and take such further action
as the Lender may reasonably request for the purpose of obtaining or preserving
the full benefits of this Security Agreement and of the rights and powers herein
granted, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the security interests and liens created hereby. To
the maximum extent permitted by applicable law, and for the purpose of taking
any action that the Lender may deem necessary or advisable to accomplish the
purposes of this Agreement, the Borrower hereby (i) authorizes the Lender to
execute any such agreements, instruments or other documents in the Borrower’s
name and to file such agreements, instruments or other documents in the
Borrower’s name and in any appropriate filing office, (ii) authorizes the Lender
at any time and from time to time to file, one or more financing or continuation
statements, and amendments thereto, relating to the Collateral (including,
without limitation, any such financing statements that (A) describe the
Collateral as “all assets” or “all personal property” (or words of similar
effect) or that describe or identify the Collateral by type or in any other
manner as the Lender may determine regardless of whether any particular asset of
the Borrower falls within the scope of Article 9 of the Uniform Commercial Code
or whether any particular asset of the Borrower constitutes part of the
Collateral, and (B) contain any other information required by Part 5 of Article
9 of the Code for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment, including, without limitation,
whether the Borrower is an organization, the type of organization and any
organizational identification number issued to the Borrower) and (iii) ratifies
such authorization to the extent that the Lender has filed any such financing or
continuation statements, or amendments thereto, prior to the date hereof. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

 



4

 

 

Lender hereby agrees that any UCC Financing Statement shall include the follows
“In accordance with a certain Subordination Agreement by and among the Creditor
Party, the Debtor and the Existing Lenders, the Creditor has subordinated any
security interest or lien that the Creditor may have in any property of the
Debtor to the security interest of the Existing Lenders in all assets of the
Debtor, notwithstanding the respective dates of attachment or perfection of the
security interest of the Creditor and the Existing Lenders.”

 

If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any Instrument or Chattel Paper, such Instrument or
Chattel Paper shall be immediately delivered to the Lender, duly endorsed in a
manner satisfactory to the Lender, to be held as Collateral pursuant to this
Security Agreement.

 

(b)          Indemnification. The Borrower agrees to defend, protect, indemnify
and hold the Lender harmless from and against any and all claims, damages,
losses, liabilities, obligations, penalties, fees, costs and expenses
(including, without limitation, reasonable legal fees, costs, expenses, and
disbursements of such Person’s counsel) (i) with respect to, or resulting from,
any delay in paying, any and all excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral,
(ii) with respect to, or resulting from, any delay in complying with any law,
rule, regulation or order of any court, arbitrator or governmental entity,
jurisdiction or authority applicable to any of the Collateral or (iii) in
connection with any of the transactions contemplated by this Security Agreement
(including, without limitation, enforcement of this Agreement). In any suit,
proceeding or action brought by the Lender under any Account for any sum owing
thereunder, or to enforce any provisions of any Account, the Borrower will save,
indemnify and keep the Lender harmless from and against all expense, loss or
damage suffered by reason of any defense, setoff, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by the Borrower of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from the Borrower. The
foregoing indemnification shall not apply to any liabilities, costs or expenses
resulting directly from the gross negligence or actual willful misconduct, as
determined by a final judgment of a court of competent jurisdiction.

 

(c)          Maintenance of Records. The Borrower will keep and maintain at its
own cost and expense satisfactory and complete records of the Collateral,
including without limitation, a record of all payments received and all credits
granted with respect to the Accounts. For the Lender’s further security, the
Borrower hereby grants to the Lender a security interest in all of the
Borrower's books and records pertaining to the Collateral, and upon the
occurrence and during the continuance of an Event of Default, the Borrower shall
turn over any such books and records to the Lender or to its representatives
during normal business hours at the request of the Lender.

 



5

 

  

(d)          Right of Inspection. The Lender shall at all times have full and
free access during normal business hours, and upon reasonable prior notice, to
the Collateral and to all the books of record and account of the Borrower, and
the Lender or its representatives may examine the same, take extracts therefrom
and make photocopies thereof, and the Borrower agrees to render to the Lender,
at the Borrower's cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto. The Lender and its representatives
shall at all times also have the right during normal business hours, and upon
reasonable prior notice, to enter into and upon any premises where any of the
Collateral is located for the purpose of inspecting the same or otherwise
protecting its interests therein.

  

(e)          Compliance with Laws, etc. The Borrower will comply in all material
respects with all laws, rules, regulations and orders of any court, arbitrator
or governmental entity, jurisdiction or authority applicable to the Collateral
or any part thereof or to the operation of the Borrower's business; provided,
however, that the Borrower may contest any such law, rule, regulation or order
in any reasonable manner which shall not, in the reasonable opinion of the
Lender, adversely affect the Lender’s rights or the priority of its liens on the
Collateral. The Borrower will at all times maintain its corporate existence.

 

(f)          Payment of Obligations. The Borrower will pay promptly when due all
taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of its income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if (i) the validity thereof is being contested in good faith
by appropriate proceedings, (ii) such proceedings do not involve any material
danger of the sale, forfeiture or loss of any of the Collateral or any interest
therein and (iii) such charge is adequately reserved against on the Borrower's
books in accordance with GAAP.

 

(g)          Limitation on Liens on Collateral. The Borrower will not create,
incur or permit to exist, will defend the Collateral against, and will take such
other action as is necessary to remove, any lien, security interest, pledge,
mortgage, deed of trust, levy, attachment, claim or other charge or encumbrance
on or to the Collateral, and will defend the right, title and interest of the
Lender in and to any of the Collateral against the claims and demands of all
persons or entities whatsoever.

 

(h)          Limitations on Dispositions of Collateral. The Borrower will not
sell, transfer, lease or otherwise dispose of any of the Collateral, or attempt,
offer or contract to do so, except for sales of Collateral in the ordinary
course of business as generally conducted by the Borrower.

 

(i)          Limitations on Discounts, Compromises, Extensions of Accounts.
Other than in the ordinary course of business as generally conducted by the
Borrower, the Borrower will not grant any extension of the time of payment of
any of the Accounts, compromise, compound or settle the same for less than the
full amount thereof, release, wholly or partially, any person or entity liable
for the payment thereof, or allow any credit or discount whatsoever thereon.

 



6

 

 

(j)          Maintenance of Equipment. The Borrower will maintain each item of
Equipment in good operating condition, ordinary wear and tear and immaterial
impairments of value and damage by the elements excepted, and will provide all
maintenance, service and repairs necessary for such purpose.

 

(k)          Further Identification of Collateral. The Borrower will furnish to
the Lender from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Lender may reasonably request, all in reasonable detail.

 

5.        Lender’s Appointment as Attorney-in-Fact.

 

(a)          Powers. The Borrower hereby irrevocably constitutes and appoints
the Lender and any officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of the Borrower and in the name of the Borrower or in its
own name, from time to time in the Lender’s discretion, for the purpose of
carrying out the terms of this Security Agreement, to take any and all
appropriate action and to execute any and all instruments which may be necessary
or desirable to accomplish the purposes of this Security Agreement, and, without
limiting the generality of the foregoing, the Borrower hereby gives the Lender
the power and right, on behalf of the Borrower, without notice to or assent by
the Borrower, to do the following:

  





(i)          in the case of any Account, at any time when the authority of the
Borrower to collect the Accounts has been curtailed or terminated pursuant to
the first sentence of Section 3(d) hereof, or in the case of any other
Collateral, at any time when any Event of Default shall have occurred and is
continuing, in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account, Instrument or
with respect to any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Lender for the purpose of collecting any and
all such moneys due under any Account, Instrument or with respect to any other
collateral whenever payable;

 

(ii)         to pay or discharge taxes and liens levied or placed on or
threatened against the Collateral, to effect any repairs called for the terms of
this Security Agreement and to pay all or any part of the costs thereof; and

 



7

 



 

(iii)        upon the occurrence and during the continuance of any Event of
Default, (A) to direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Lender or as the Lender shall direct; (B) to ask or demand for,
collect, receive payment of and receipt for, for the benefit of the Lender, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (C) to sign and endorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any thereof and to enforce
any other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against the Borrower with respect to any Collateral; (F) to
settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as the Lender may deem appropriate; and (G) generally, to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Lender was the
absolute owner thereof for all purposes, and to do, at the Lender’s option and
the Borrower's expense, at any time, or from time to time, all acts and things
which the Lender deems necessary to protect, preserve or realize upon the
Collateral and the Lender’s liens thereon and to effect the intent of this
Security Agreement, all as fully and effectively as the Borrower might do.







 





At the reasonable request of the Lender, the Borrower shall deliver to the
Lender, one or more further documents ratifying any and all actions that said
attorneys shall lawfully take or do or cause to be taken or done by virtue
hereof. This power of attorney is a power coupled with an interest and shall be
irrevocable.

 

(b)          Other Powers. The Borrower also authorizes the Lender, at any time
and from time to time, to execute, in connection with the sales provided for in
Section 7 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral.

 

(c)          No Duty on Lender’s Part. The powers conferred on the Lender
hereunder are solely to protect the Lender’s interests in the Collateral and
shall not impose any duty upon it to exercise any such powers. The Lender shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither the Lender nor any of its officers,
directors, employees or agents shall be responsible to the Borrower for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

 

6.        Performance by Lender of Borrower's Obligations. If the Borrower fails
to perform or comply with any of its agreements contained herein and the Lender,
as provided for by the terms of this Security Agreement, shall itself perform or
comply, or otherwise cause performance or compliance, with such agreement, the
expenses of the Lender incurred in connection with such performance or
compliance shall be payable by the Borrower to the Lender on demand and shall
constitute Obligations secured hereby.

 



8

 

 

7.          Remedies. If an Event of Default shall occur and be continuing, the
Lender may exercise, in addition to all other rights and remedies granted to it
in this Security Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the Code. Without limiting the generality of the foregoing, the
Lender, without demand of performance or other demand, presentment, protest, or
notice of any kind (except any notice required by law referred to below) to or
upon the Borrower or any other person or entity (all and each of which are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker's board or office of the Lender or elsewhere upon such
terms and conditions as they may deem advisable and at such prices as they may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. The Lender shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity or redemption in the Borrower, which right or equity is hereby waived
or released. The Borrower further agrees, at the Lender’s request, to assemble
the Collateral and make it available to the Lender at places which the Lender
shall reasonably select, whether at the Borrower's premises or elsewhere. The
Lender shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Lender hereunder, including, without limitation, reasonable attorneys'
fees and disbursements, to the payment in whole or in part of the Obligations,
in such order as the Lender may elect, and only after such application and after
the payment by the Lender of any other amount required by any provision of law,
including, without limitation, Section 9-615 of the Code, need the Lender
account for the surplus, if any, to the Borrower. To the extent permitted by
applicable law, the Borrower waives all claims, damages and demands it may
acquire against the Lender arising out of the exercise by the Lender of any of
its rights hereunder; provided, however, that such release shall not apply to
any claim, damage or demand resulting directly from the gross negligence, actual
willful misconduct or bad faith of the Lender. If any notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least seven days before such sale or
other disposition. The Borrower shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Obligations and the fees and disbursements of any attorneys employed by
the Lender to collect such deficiency.

 







8.          Limitation on Duties Regarding Preservation of Collateral. The
Lender’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the
Code or otherwise, shall be to deal with it in the same manner as the Lender
deals with similar property for its own account. Neither the Lender nor any of
its directors, officers, employees or agents shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Borrower or otherwise.

 

9.          Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest.

 

10.        Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.







 

9

 



 

11.         Paragraph Headings. The paragraph headings used in this Security
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

12.         No Waiver; Cumulative Remedies. The Lender shall not by any act
(except by a written instrument pursuant to Section 13 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Event of Default or in any breach of any
of the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Lender would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

 

13.         Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Security Agreement may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Borrower and
the Lender; provided, however, that any provision of this Security Agreement may
be waived by the Lender in a written letter or agreement executed by the Lender
or by telex, facsimile or e-mail transmission from the Lender. This Agreement
shall create a continuing security interest in the Collateral and shall (i)
remain in full force and effect until the indefeasible payment in full in cash
of the Obligations, and (ii) be binding on the Borrower and all other Persons
who become bound as debtor to this Agreement in accordance with Section 9-203(d)
of the Code and shall inure, together with all rights and remedies of the Lender
hereunder, to the benefit of the Lender and its respective permitted successors,
transferees and assigns. Without limiting the generality of clause (ii) of the
immediately preceding sentence, without notice to the Borrower, the Lender may
assign or otherwise transfer its rights and obligations under this Agreement and
any of the other Transaction Documents, to any other Person and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted to the Lender herein or otherwise. Upon any such assignment or transfer,
all references in this Agreement to the Lender shall mean the assignee of the
Lender. None of the rights or obligations of the Borrower hereunder may be
assigned or otherwise transferred without the prior written consent of the
Lender, and any such assignment or transfer without the consent of the Lender
shall be null and void.

 

14.         Applicable Law; Disputes. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the conflict of law provisions thereof, and the parties hereto
irrevocably submit to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, or, if jurisdiction in such court
is lacking, the Supreme Court of the State of New York, New York County, in
respect of any dispute or matter arising out of or connected with this
Agreement.

 



10

 

 

15.         WAIVER OF JURY TRIAL, ETC. THE BORROWER HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY AMENDMENT,
WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN
THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM
ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE BORROWER
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF ANY
ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. THE
BORROWER HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE LENDER ENTERING INTO THIS AGREEMENT.

 

16.         Rescission of Payments. This Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Obligations is rescinded or must otherwise be returned by the Lender
or any other Person upon (i) the occurrence of any Insolvency Proceeding of any
of the Borrower or (ii) otherwise, in all cases as though such payment had not
been made.

 

17.         Material Non-Public Information. Upon the delivery of any notices,
documents, information or materials to Lender by the Borrower or any of its
officers, directors, employees and/or agents in accordance with or pursuant to
this Agreement or any other Transaction Document, the Borrower shall certify or
cause to be certified in writing to Lender whether such notices, documents,
information or materials contain any material non-public information. If Lender
receives any such notices, documents, information or materials with such
certification that such notices, documents, information or materials contain
material non-public information, the Borrower shall within one (1) Business Day
after delivery of such material non-public information (A) publicly disclose
such material, non-public information on a Current Report on Form 8-K or
otherwise and (B) deliver written notice to Lender certifying that such notice,
documents, information or materials no longer contain any material, non-public
information.

 

18.         Notices. Any and all notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and shall be made in accordance with Section 9(f) of the Purchase
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

 

 

IN WITNESS WHEREOF, the Borrower has caused this Security Agreement to be duly
executed and delivered in favor of the Lender.

 





  BORROWER:           INERGETICS, INC.             By: s/     Name:       Title:
              LENDER:           31 GROUP, INC.             By: s/     Name:    
  Title:    

  

12



